




PDI LOGO [pdilogo.jpg]




PDI, Inc.
EXECUTIVE
 DEFERRED COMPENSATION
PLAN DOCUMENT

 
 

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



1.0           PURPOSE


1.1.  
The purpose of the PDI, Inc. Executive Deferred Compensation Plan (the "Plan")
is to allow executive management and other selected officers and highly
compensated employees of the Company to defer receipt of cash compensation and
maximize deferrals which might otherwise exceed contribution limits under a
“qualified plan” under Section 401(a) of the Code, and to allow members of the
Board of Directors to defer their cash retainer and other fees.



1.2.  
The Plan has been constructed and will be administered in accordance with all
applicable federal and state tax laws, rules and regulations.





2.0  
DEFINITIONS



2.1.  
Beneficiary.  "Beneficiary" means the person, persons, or entity designated by
the Participant to receive any benefits payable under the Plan.  If no
designated Beneficiary survives the Participant or if no Beneficiary is
designated, the legal representative of the Participant’s estate shall be the
Beneficiary.  If a designated Beneficiary survives the Participant but dies
before full payment of Plan benefits has been made, the legal representative of
such Beneficiary’s estate shall become the Beneficiary.  Any Beneficiary
designation made by a Participant shall be made in a written instrument filed,
received and accepted by the Plan Administrators.



2.2.  
Board of Directors.  “Board of Directors” or “Board” shall mean the Board of
Directors of PDI, Inc. as constituted from time to time.



2.3.  
Change in Control Event.  "Change in Control Event" shall mean the consummation
of any one of the following events, within the meaning of and as defined under
Section 409A of the Code:  (i) a change in the ownership of PDI, Inc., (ii) a
change in effective control of the PDI, Inc., or (iii) a change in the ownership
of a substantial portion of the assets of PDI, Inc.



2.3.1.  
A “change in the ownership of PDI, Inc.” occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of PDI,
Inc. that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of PDI, Inc.



2.3.2.  
A “change in effective control of PDI, Inc.” occurs only on the date that
either:  (i) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of PDI, Inc.
possessing thirty-five percent (35%) or more of the total voting power of the
stock of PDI, Inc., or (ii) a majority of members of PDI, Inc.’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of PDI, Inc.’s Board of
Directors prior to the date of the appointment or election.



2.3.3.  
A “change in the ownership of a substantial portion of the assets of PDI, Inc.”
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from PDI, Inc.
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market


 
2

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



2.3.4.  
value of all of the assets of PDI, Inc. immediately prior to such acquisition or
acquisitions.  For this purpose, “gross fair market value” means the value of
the assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.



2.4.  
Code.  All references to the “Code” shall be to the Internal Revenue Code of
1986, as amended, including any regulations as may be adopted from time to time
pursuant thereto.



2.5.  
Company.  "Company" means PDI, Inc., its successors, any subsidiary or
affiliated organizations authorized by the Plan Administrators to participate in
the Plan, and any organization into which or with which the Company may merge or
consolidate or to which all or substantially all of its assets may be
transferred.



2.6.  
Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board of Directors of PDI, Inc.



2.7.  
Deferral Election.  "Deferral Election" means the agreement filed by a
Participant in accordance with the terms of this Plan by which the Participant
elects to defer under the Plan cash compensation for services rendered to the
Company for a particular service period.



2.8.  
Deferred Account.  "Deferred Account" means the account or accounts maintained
under the terms of the Plan for each Participant pursuant to Section
6.0.  Separate Deferred Accounts shall be maintained for each Participant.



2.9.  
Disabled or Disability.  A Participant shall be considered "Disabled" (and he
shall be considered to have a “Disability”) if he or she (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.



2.10.  
Participant. "Participant" means any member of the Board of Directors or any
selected officer or member of executive management of the Company or any other
highly compensated employee of the Company who is individually designated by the
Plan Administrators to participate in the Plan, who has completed 30 days of
service as a member of the Board of Directors or an employee of the Company, as
the case may be, and who elects to participate in the Plan by completing a
Deferral Election.



2.11.  
Plan Administrators.  The Plan shall be administered by the “Plan
Administrators”, consisting of individuals approved by the Compensation
Committee.  The Plan Administrators shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with the
Plan.  The Plan Administrators will have the responsibility to establish
investment guidelines with respect to the Trust, and deliver such guidelines to
the Plan Trustee. In addition, the Plan Administrators shall have the authority
to select, monitor, instruct, and terminate any contractual relationship with a
third party trustee, record-keeper or other


 
3

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



2.12.  
party, who may be responsible to invest, manage and provide accounting for any
deferred assets pursuant to this Plan.



 
2.12. Plan Trustee.  The “Plan Trustee” shall be an institution selected by the
Plan Administrators to invest, manage and maintain assets of the Trust and to
maintain accounts on behalf of the Participants.  The Plan Trustee shall be
responsible to maintain the Deferred Account, make proper allocations and
distributions as directed by the Plan Administrators, and take such other
actions as are appropriate under the terms of the Plan.



 
2.13. Plan Year.  "Plan Year" means a twelve month period commencing January 1
and ending the following December 31.



2.14. Separation from Service.
A Participant who is an employee of the Company has a “Separation from Service”
when he or she dies, retires, or otherwise has a termination of employment
within the meaning of Section 409A of the Code.  A Participant who is an
independent contractor of the Company has a “Separation from Service” upon the
good-faith and complete termination of his or her contractual relationship with
the Company within the meaning of Section 409A of the Code.



 
2.15
Trust.  The grantor trust (sometimes referred to as a “rabbi” trust) which has
or may be established by PDI, Inc. with respect to the Plan.



 
2.16. Unforeseeable Emergency.  An “Unforeseeable Emergency” is a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant or the Participant’s spouse, Beneficiary or dependent (within
the meaning of Section 152 of the Code, without regard to Section 152(b)(1),
(b)(2) and (d)(1)(B)), loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance) or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant determined in accordance with Section 409A of the Code.





3.0           ADMINISTRATION


3.1  
Binding Effect of Decisions.  The decisions and/or actions of the Plan
Administrators with respect to any questions arising out of or in connection
with the administration, interpretation, and application of the Plan and the
rules and regulations promulgated hereunder shall be final, conclusive, and
binding upon all persons having any interest in the Plan.  No decision or action
taken by the Plan Administrators will constitute precedent which would preclude
the Plan Administrators from taking different actions, based on their evaluation
of the situation.  Notwithstanding any other provision of the Plan to the
contrary, benefits under the Plan will be paid only if the Plan Administrators,
in their discretion, determine that the applicant is entitled to them pursuant
to the terms of the Plan.



3.2  
Claims Procedure.  Generally, a Participant does not need to make a claim for
benefits under the Plan.  However, a Participant or his or her authorized
representative may file a written claim with the Plan Administrators for any
benefits to which the Participant believes he or she is entitled and has not
received.  Within 90 days after the receipt of a claim, the Plan Administrators
will provide the claimant with written notice of its decision on the claim.


 
4

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



Appeals.  In the event that a Participant or other interested party wishes to
submit a written appeal, he or she, or his or her Beneficiary if the Participant
is deceased, may do so in writing, within sixty (60) days of the disputed
action.  The appeal will be reviewed by the Plan Administrators, and the
decision of the Plan Administrators shall be final, conclusive, and binding on
the Participant and all persons claiming by, through, or under the Participant.


3.3  
Indemnification of Plan Administrators.  PDI, Inc. will hold harmless and
indemnify the Plan Administrators (including former Plan Administrators) for any
and all liabilities, losses, costs and expenses (including reasonable legal fees
and expenses) of whatsoever kind and nature that may be imposed on, incurred by
or asserted against the Plan Administrators by reason of the performance of a
Plan Administrator function if the Plan Administrator did not act dishonestly,
in bad faith or in willful violation of the law or regulation under which such
liability, loss, cost or expense arises.



4.0           PARTICIPATION


4.1  
Participation.  Participation in the Plan shall be limited to members of the
Board of Directors and executive management and officers and other highly
compensated employees of the Company as selected by the Plan Administrators, who
have completed 30 days of service as a member of the Board of Directors or an
employee of the Company, as the case may be, and who have elected to participate
in the Plan by filing a Deferral Election with the Plan Administrators or who is
otherwise allocated supplemental contributions pursuant to Section 5.3 of the
Plan.





5.0  
DEFERRAL



5.1  
Deferral Amount.  By filing a Deferral Election for a Plan Year, a Participant
may elect for such Plan Year to defer all or a portion of his or her cash
compensation from the Company for such Plan Year consisting of salary and/or
other cash incentive compensation.  By filing a Deferral Election for a Plan
Year, a Participant who is a director may elect for such Plan Year to defer all
or a portion of his or her cash compensation from PDI, Inc. for such Plan Year
consisting of annual retainer and/or other cash fees.  The amount that may be
deferred pursuant to a Deferral Election may be specified in one percent (1%)
increments, whole one thousand dollar amounts, or an amount over a specified
dollar amount.



5.2  
Elective Deferred Cash Compensation.  Except as otherwise provided in this Plan,
a Deferral Election to defer compensation for services to be performed by a
Participant during a Plan Year must occur before the close of the preceding Plan
Year and shall become irrevocable as of the last day of the Plan Year preceding
the Plan Year to which it relates.



5.2.1  
Notwithstanding Section 5.2 above, in the first Plan Year in which a Participant
becomes eligible to participate in the Plan, the Participant may file an initial
Deferral Election within 30 days after the date of eligibility with respect to
compensation paid by the Company for services to be performed during the
remainder of the Plan Year after the date of such election.  Any such election
shall become irrevocable when made.


 
5

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



Notwithstanding Section 5.2 above, a Participant may file an initial Deferral
Election with respect to cash compensation that is otherwise permitted to be
deferred under the Plan and that constitutes “performance-based compensation”
within the meaning of Section 409A of the Code ) (i.e., generally compensation
that is contingent upon the satisfaction of preestablished organizational or
individual performance criteria relating to a performance period of at least
twelve (12) consecutive months) no later than six (6) months before the end of
the applicable performance period.  An initial Deferral Election will not be
permitted under this subsection 5.2.2. after such compensation has become
readily ascertainable (determined in accordance with Section 409A of the Code)
and a Participant may make an election pursuant to this subsection 5.2.2 only if
he or she has performed services continuously from the later of the beginning of
the performance period or the date the performance criteria are established
through the date the Deferral Election is filed.  Any election made under this
subsection 5.2.2 shall become irrevocable as of the date that is six (6) months
before the end of the performance period.


5.2.2  
A Deferral Election for a Plan Year becomes irrevocable and cannot be changed or
reversed by a Participant, including to increase or decrease the amount of
compensation to be deferred pursuant to the election on the date specified
herein.   



5.2.3  
A Deferral Election must be in writing and specify:  (i) the amount of cash
compensation to be deferred; (ii) the type of eligible compensation to be
deferred (e.g., base salary, incentive compensation, Director’s retainer and/or
other fees); (iii) the time of payment of the deferred amount (i.e., the length
of the deferral period) as described in Section 7; and (iv) the form of payment
of the deferred amount (e.g., lump sum payment or annual installment payments
over a period of five (5) or ten (10) years)) as described in Section 7.  The
amount of cash compensation a Participant elects to defer will be evidenced by
an executed Deferral Election with respect to each Plan Year of participation;
provided, however, that except as otherwise provided in Section 5.4, a
Participant’s initial Deferral Election regarding the time and form of payment
of his or her Deferred Account shall be an irrevocable one-time election and
shall apply to all amounts credited to his Deferred Account.



5.3  
Supplemental Company Contributions.  At the sole discretion of the Compensation
Committee, the Company may make supplemental contributions to a Participant’s
Deferred Account in the form of cash; such contributions shall be made on a
discretionary basis and shall be based on the Company’s profitability or
otherwise.  The Compensation Committee’s determination to credit a supplemental
contribution to a Participant’s Deferred Account in any Plan Year does not
entitle a Participant to be granted a supplemental contribution in any future
years.  The Compensation Committee’s determination under the Plan may, but need
not, be uniform and may be made on a Participant-by-Participant basis (whether
or not two or more Participants are similarly situated).



5.4  
Election Changes.  Prior to a Participant’s 54th birthday, he or she may submit
a written request to the Plan Administrators to make a one-time election to
change the form of payment of amounts in his or her Deferred Account to either a
lump sum payment or annual installment payments over a five (5) year or ten (10)
year payout schedule.  An election under this Section shall be treated for
purposes of Section 7 as a Deferral Election and will be irrevocable when
made.  Any election under this Section 5.4 shall delay payment of deferred
amounts as described below but, except as otherwise


 
6

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



5.5  
permitted under Section 409A of the Code, the time or schedule of any payment
under the Plan may not be accelerated.



5.5.1  
A one-time election under this Section shall not take effect until at least
twelve (12) months after the date on which the election is made.



5.5.2  
The first payment with respect to which a one-time election under this Section
is made shall be deferred for a period of five (5) years from the date such
payment would otherwise have been made, except in the case of payments made on
account of a Participant's death or Unforeseeable Emergency.



5.5.3  
Any one-time election under this Section that pertains to a payment of amounts
in a Participant's Deferred Account to be made at a specified time or pursuant
to a fixed schedule specified in the Participant's initial Deferral Election may
not be made less than twelve (12) months prior to the date of the first such
scheduled payment.



6.0           DEFERRED ACCOUNT


6.1  
Deferred Account.  A Deferred Account will be established for each Participant
under the terms of the Plan that tracks deferrals, any supplemental
contributions credited thereto in accordance with the terms of the Plan and any
gains/losses that may be credited thereon.  All amounts credited to a
Participant’s Deferred Account will be held under the Trust.  While it is
intended that amounts held in such Trust shall only be available to pay intended
benefits under the Plan, all funds within a Participant’s Deferred Account
remain subject to the claims of the creditors of the Company regardless of
vesting, in the event of its bankruptcy or insolvency.



6.2  
Investment Options.  The Plan Administrators will establish broad based
investment options in which deferrals and supplemental contributions may be
invested, and may modify the type and number of investment options available
under the Plan.  A Participant may request, in writing, his or her elections of
the designated investment options established by the Plan Administrators with
respect to the crediting of amounts credited to his or her Deferred Account,
subject to the approval of the Plan Administrators.



6.3  
Rabbi Trust.  The Company will have any amounts that are credited to a
Participant’s Deferred Account deposited and maintained in the Trust, containing
the Deferred Accounts of all Participants.  The Plan Trustee shall invest such
funds in the manner directed by the Plan Administrators.  The funds in such
trust remain subject to the claims of creditors of the Company in the event of
the Company’s bankruptcy or insolvency.



6.4  
Vesting of Deferred Account.  A Participant shall be immediately 100% vested in
the portion of his Deferred Account attributable to his or her deferrals of cash
compensation deferred under the Plan.  The Participant will become vested
ratably in any supplemental contributions over a five (5) year period (i.e., 20%
at the end of each of the 5 years immediately following the Plan Year for which
the supplemental contribution is made), or as specified by a written contract
between PDI, Inc. and the Participant.  Notwithstanding the foregoing, upon the
occurrence of a Change in Control Event with respect to a Participant, all
unvested amounts credited to the Participant’s Deferred Account shall be fully
vested.


 
7

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



Statement of Accounts.  The Plan Trustee, as directed by the Plan Administrator,
shall submit to each Participant, on at least a quarterly basis, a statement, in
such form as the Plan Administrators deems desirable.  Such statement shall
include the balance of the Deferred Account as of the most recent Valuation
Date, transactions that occurred during the period, and the status of
investments.


6.6.  
Adjustment of Deferred Accounts.  Each Deferred Account shall be adjusted in
accordance with this Section 6.6 in a uniform, non-discriminatory manner, as of
each business day on which the New York Stock Exchange is open (each an
“Valuation Date”).  As of each Valuation Date, the balance of each Deferred
Account shall be adjusted as follows:

(a)  
first, charge to the Deferred Account balance the amount of any distributions
under the Plan with respect to that Deferred Account that have not previously
been charged;

 
(b)  
then, credit to the Deferred Account balance the amount of deferrals to be
credited in accordance with the Plan and the amount of other contributions to be
credited in accordance with the Plan that have not previously been credited; and

 
(c)  
then, adjust the Deferred Account balance for the applicable assumed rate of
earnings in accordance with this Section 6.

 
6.7.  
Adjustment of Deferred Accounts for Earnings.  The amounts credited to a
Participant’s Deferred Account in accordance with this Section 6  shall be
adjusted as of each Valuation Date to reflect the value of an investment equal
to the Participant’s Deferred Account balance in one or more assumed investments
that the Plan Administrators offer from time to time, and which the Participant
directs the Plan Administrators to use for purposes of adjusting his Deferred
Account.  Such amount shall be determined without regard to taxes that would be
payable with respect to any such assumed investment, but will be adjusted for
any investment management or similar fee that is customarily paid with respect
to the assumed investment.  The Plan Administrators may eliminate any assumed
investment alternative at any time; provided, however, that the Plan
Administrators may not retroactively eliminate any assumed investment
alternative.  To the extent permitted by the Plan Administrators, the
Participant may elect to have different portions of his Deferred Account balance
for any period adjusted on the basis of different assumed
investments.  Notwithstanding the election by Participants of certain assumed
investments and the adjustment of their Deferred Accounts based on such
investment decisions, the Plan does not require, and no trust or other
instrument that may be maintained in connection with the Plan shall require,
that any assets or amounts which are set aside in trust or otherwise for the
purpose of paying Plan benefits shall actually be invested in the investment
alternatives selected by Participants.





7.0           BENEFITS


7.1  
Payment of Benefits.  The balance in a Participant's Deferred Account will be
paid to the Participant at the later of his or her attaining the age of 55 or
his or her Separation from Service or at such other time as elected by the
Participant pursuant to Section 7.2, in the form of a lump sum payment or in
annual installment payments over a period of five (5) or ten (10) years, as
elected by the Participant pursuant to the terms of the Plan.


 
8

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



7.2  
Installment payments under the Plan shall be treated as a single payment for
purposes of Section 409A.



7.3  
Early Distribution.  At the time the Participant files his initial Deferral
Election, a Participant may elect to receive payment of all or a portion of the
balance in his Deferred Account in a lump sum at a specified date or upon
Separation of Service prior to the regular distribution of the Deferred Account
provided for in Section 7.1.



7.4  
Distributions to Certain Specified Employees Upon Separation from Service.  In
the case of a Participant who is a “specified employee” within the meaning of
Section 409A of the Code, no distribution on account of such Participant’s
Separation from Service shall be made from his or her Deferred Account prior to
the date that is six (6) months after the date of such separation from
service.  Any payments to which a Participant who is a specified employee would
otherwise be entitled during the six-month period immediately following the date
of his or her Separation from Service shall be accumulated and paid in the
seventh month after separation from service.



7.5  
Payment of Small Accounts.  In the event that, upon a Participant’s Separation
from Service, the balance in the Participant's Deferred Account (taking into
account all amounts deferred under deferred compensation arrangements that are
required to be aggregated with the Plan under Section 409A of the Code)
determined as of the valuation date immediately preceding the Participant’s
Separation from Service, does not exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code, the Plan Administrators may instruct the Plan
Trustee to make one lump sum payment at the time the Participant has a
Separation from Service, regardless of the time and form of distribution
previously elected by the Participant.



7.6  
Disability.  In the event that a Participant becomes Disabled, leading to his or
her Separation from Service prior to attaining age 55, the Participant shall
have payment of the balance in his or her Deferred Account, determined as of the
valuation date immediately preceding his or her Separation from Service, made in
a lump sum.



7.7  
Death.  In the event of a Participant’s death before the entire balance of the
Participant’s Deferred Account has been paid, the Participant’s Beneficiary or
Beneficiaries shall receive the remaining balance of the Participant’s Deferred
Account, in a lump sum payment.



7.8  
Form of Payment.  Upon the happening of the date or event described in Sections
7.1, 7.5, or 7.6, the Plan Administrator shall direct the Plan Trustee to pay to
the Participant or his or her Beneficiary the balance of the Participant's
Deferred Account in a lump sum or in either five (5) or ten (10) annual
installments, as initially elected by the Participant or as subsequently elected
pursuant to Section 5.4.  If payment of any portion of the Participant’s
Deferred Account balance is to be made in the form of installment payments, the
amount of each installment payment shall be equal to the portion of the
Participant’s Deferred Account balance that is to be paid in the form of
installments, determined as of the valuation date immediately prior to the
payment of the installment, divided by the number of installments remaining to
be made, including the then current installment.



7.9  
Lump-Sum Payment upon Change in Control Event.  Upon the occurrence of a Change
in Control Event with respect to a Participant, the Plan Administrators shall
direct the Plan Trustee to make a lump sum payment to each Participant of the
balance


 
9

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



7.10  
credited to his or her Deferred Account determined as of the valuation date
immediately preceding the Change in Control Event.



7.11  
Withdrawals for Unforeseeable Emergency.  A Participant may make a written
request for a withdrawal from his or her Deferred Account in the event that the
Participant suffers an Unforeseeable Emergency.  In the case of any such
request, the Plan Administrators shall determine, based upon the relevant facts
and circumstances, whether a Participant has demonstrated an Unforeseeable
Emergency permitting distribution of amounts deferred under the Plan.  In the
event that the Plan Administrators determine that an Unforeseeable Emergency
exists, they may pay to the Participant from his or her Deferred Account only
the amount reasonably necessary to satisfy the emergency need, which may include
amounts necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution.  In any case, a
distribution on account of an Unforeseeable Emergency may not be made to the
extent such Unforeseeable Emergency is or may be relieved through reimbursement
or compensation from insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not cause severe
financial hardship).



7.12  
Withholding of Taxes.  To the extent required by the law in effect at the time
payments are made from a Participant’s Deferred Account, there shall be withheld
from any such payments any taxes required to be withheld under applicable
federal, state or local law.



7.13  
Commencement of Payments.  Any payment required under the Plan shall be made or
commence, as soon as administratively practicable following the applicable
payment date determined in accordance with the terms of this Section 7.  Any
lump sum payment shall be made as soon as practicable, but in no event more than
30 days, after the applicable payment date.  The initial installment payment
shall be made as soon as practicable, but in no event more than 30 days, after
the date on which payments are to begin and any subsequent installment payment
will be made on the anniversary of the initial payment date (or within 30 days
thereafter).





8.0           BENEFICIARY DESIGNATION


8.1  
Beneficiary Designation.  Each Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries (both principal as well as contingent)
to whom payment under this Plan shall be paid in the event of his or her death
prior to complete distribution to the Participant of the proceeds due him or her
under the Plan.



8.2  
Amendments.  A Beneficiary Designation may be changed by a Participant by the
written filing of such change, on a form prescribed by the Company.  The filing
with, and acceptance of a new Beneficiary Designation Form by the Plan
Administrators will supersede all Beneficiary Designations previously filed.



8.3  
No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided for in Section 8.1 or 8.2, or if all designated Beneficiaries
predecease the Participant, then any amounts to be paid to the Participant's
Beneficiary shall be paid to the Participant's estate.


 
10

--------------------------------------------------------------------------------

 
PDI, Inc.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT



 
Effect of Payment.  The payment to the designated Beneficiary on file with the
Plan Administrators (or the Participant's estate, if none) shall completely
discharge the Company's obligations under this Plan with respect to the
Participant.



9.0           AMENDMENT AND TERMINATION OF PLAN


 
9.1
Amendment.  The Compensation Committee may at any time amend the Plan in whole
or part, provided, however, that no amendment shall be effected which decreases
or restricts the balance contained in any Deferred Account at the time of such
amendment.



 
9.2
Company's Right to Terminate.  The Compensation Committee may at any time
terminate the Plan for any reason; provided, however, that acceleration of the
time and form of payment of benefits under the Plan shall be permitted on
termination of the Plan only in accordance with Section 409A of the Code.



10.0           GENERAL


10.1  
Effective Date of the Plan.  The Plan shall be effective as of December 1, 1999,
the date of adoption of the Plan by the Board of Directors.  The Plan will
continue in effect until such time as the Plan is modified or terminated by the
Compensation Committee.



10.2  
Unsecured General Creditor.  Participants and their Beneficiaries shall have no
legal or equitable rights, interest, or claims in any property or assets of the
Company, as a result of their status as Participants or Beneficiaries.  The
Trust or assets of the Plan shall be and remain the general, unpledged,
unrestricted assets of the Company.  The Company's obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future.



10.3  
Non-assignability.  Neither a Participant nor any other person shall have the
right to sell, assign, transfer, mortgage, or otherwise encumber, transfer,
hypothecate, or convey in advance of actual amounts, if any, payable
hereunder.  No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.



10.4  
Not a Contract of Employment or Continued Service.  The terms and conditions of
this Plan shall not be deemed to constitute a contract of employment or
continued service between the Company and any Participant (or his or her
Beneficiary).  A Participant shall have no rights against the Company except as
may otherwise be specifically provided herein.  Moreover, nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
the Company or to interfere with the right of the Company to discipline or
discharge him or her at any time.



10.5  
Protective Provisions.  A Participant will cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder, and by taking such other action as
may be requested by the Company.


 
11

--------------------------------------------------------------------------------

 
